[svltmillassignmentofipagr001.jpg] [svltmillassignmentofipagr001.jpg]





[svltmillassignmentofipagr002.jpg] [svltmillassignmentofipagr002.jpg]





[svltmillassignmentofipagr003.jpg] [svltmillassignmentofipagr003.jpg]





[svltmillassignmentofipagr004.jpg] [svltmillassignmentofipagr004.jpg]





[svltmillassignmentofipagr005.jpg] [svltmillassignmentofipagr005.jpg]





[svltmillassignmentofipagr006.jpg] [svltmillassignmentofipagr006.jpg]





[svltmillassignmentofipagr007.jpg] [svltmillassignmentofipagr007.jpg]



